769 So. 2d 448 (2000)
Oliver THAMES, Appellant,
v.
STATE of Florida, Appellee.
No. 1D99-1171.
District Court of Appeal of Florida, First District.
September 28, 2000.
Appellant, pro se.
Robert A. Butterworth, Attorney General, James W. Rogers, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant appeals the denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a) in which he argues that his sentence is illegal because the trial court improperly retained jurisdiction over his case in violation of Section 947.16(3), Florida Statutes (1981). We reverse and remand for further consideration in light of our recent opinion in Hampton v. State, 764 So. 2d 829 (Fla. 1st DCA 2000).
REVERSED and REMANDED, with directions.
ERVIN, LAWRENCE and PADOVANO, JJ., CONCUR.